IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 14 MAL 2021
REPSONDENT                                  :
                                            :
                                            : Petition for Allowance of Appeal
             v.                             : from the Order of the Superior Court
                                            :
                                            :
FREDERICK LEWIS BILL, JR.,                  :
                                            :
                   Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,               : No. 15 MAL 2021
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
FREDERICK LEWIS BILL, JR.,                  :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

     AND NOW, this 10th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.

     The Application of Petitioner for an Expedited Decision is GRANTED.